                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               NORTHERN DIVISION

UNITED STATES OF AMERICA,                      Case No. 2:14-cr-8

                       Plaintiff,              Hon. Paul L. Maloney
                                               U.S. District Judge
        v.

CLIFFORD KEITH DURANT, JR.

                       Defendants.
                                           /

                                       ORDER

        Defendant appeared before the undersigned on April 10, 2019 for an initial

appearance on a Petition for Warrant for Offender Under Supervision. (R. 80, Page

ID.181.)

        Defendant was advised of his rights and the violations, as required by Fed. R.

Crim. P. 32.1.

        Defendant was also advised of his right to seek release pending further

proceedings pursuant to Fed. R. Crim. P. 32.1(a)(6). Defendant was informed that he

has the burden of establishing by clear and convincing evidence that he will not flee

or pose a danger to any other person or the community. Defendant did not attempt

to make this showing at the initial appearance, but may retain the right to request a

detention hearing at a later date. Accordingly, Defendant is detained pending further

proceedings.

        IT IS ORDERED.

Date:        April 16, 2019               /s/ Maarten Vermaat
                                        MAARTEN VERMAAT
                                        U.S. MAGISTRATE JUDGE
